DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
2.         Applicant has pointed out that PTO-37, item/box 1 from previous Notice of Allowability has typo error indicated the typo error related to the filing date of the Amendment to the Claims. This Examiner’s Amendment includes the corrections for those issues.

EXAMINER’S AMENDMENT
3.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    


5.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Amit Singhal on 04/02/2021.

6.        The claims of the application have been amended as follows:     
            1. (Currently Amended) A control apparatus comprising: 
            a receiver that receives print data from an information processing apparatus; 
            an image processor that performs raster image processing on the print data received by the receiver; 
            a transmitter that transmits a print job for performing printing based on image data generated by the raster image processing to a printing apparatus; and 
            a controller that performs a rebooting process of the image processor based on detecting an error of the image processor, 
            wherein, after the rebooting process is performed, the controller specifies the print job whose transmission has been started before the rebooting process is performed but not completed, and the transmitter starts retransmission of at least the print job specified by the controller to the printing apparatus without receiving a retransmission instruction of the image data from a user.

            8. (Currently Amended) An image data transmission method comprising: 

            performing, by an image processor, raster image processing on the received print data; 
            transmitting, by a transmitter, a print job for performing printing based on image data generated by the raster image processing to a printing apparatus; 
            performing a rebooting process of the image processor based on detecting an error of the image processor; and 
            after the rebooting process is performed, specifying the print job whose transmission has been started before the rebooting process is performed but not completed and starting retransmission of at least the specified print job to the printing apparatus without receiving a retransmission instruction of the image data from a user.

             10. (Currently Amended) A non-transitory computer-readable storage medium storing a control program causing a computer to execute an image data transmission method comprising: 
             receiving print data from an information processing apparatus; 
             performing, by an image processor, raster image processing on the received print data;
              transmitting, by a transmitter, a print job for performing printing based on image data generated by the raster image processing to a printing apparatus; 
              performing a rebooting process of the image processor based on detecting an error of the image processor; and 
the print job whose transmission has been started before the rebooting process is performed but not completed and starting retransmission of at least the specified print job to the printing apparatus without receiving a retransmission instruction of the image data from a user.

              22. (Currently Amended) An image data transmission method, comprising: performing raster image processing on print data, wherein the RIP processing is performed by an image processor; 
              transmitting a print job for performing printing based on image data generated by the raster image processing to a printing apparatus; 
              performing a rebooting process of the image processor based on detecting an error of the image processor; and 
             after the rebooting process is performed, specifying the print job whose transmission has been started before the rebooting process is performed but not completed and starting retransmission of at least the specified print job to the printing apparatus without receiving a retransmission instruction of the image data from a user.

            26. (Currently Amended) The control apparatus according to claim 1, wherein the print job of which transmission has been started but not completed is the print job of which transmission is interrupted.

(End of amendment)

Allowable Subject Matter
7.         Claims 1-3, 5, 8, 10, 12, 14 and 21-26 are allowed.

                                            REASONS FOR ALLOWANCE
8.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, control apparatus receives print data from an information processing apparatus on image processor performs raster image processing on the print data and  “wherein, after the rebooting process is performed, the controller specifies the print job whose transmission has been started before the rebooting process is performed but not completed, and the transmitter starts retransmission of at least the print job specified by the controller to the printing apparatus without receiving a retransmission instruction of the image data from a user”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claims 8, 10 and 22 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 2-3, 5, 12, 14, 21 and 26 depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
9.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2016/0274919              c. US Patent 7,454,476
            b. US Pub 2012/0229839              d. US Pub 2004/0165204
            e. US Pub 2015/0153972

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.


/HARIS SABAH/Examiner, Art Unit 2674